—Judgment, Supreme Court, New York County (Bernard Fried, J.), rendered May 3, 1995, convicting defendant, after a jury trial, of burglary in the second degree, and sentencing him, as a second felony offender, to a term of 7 1/2 to 15 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was overwhelming evidence, viewed in it’s totality, that defendant was the same person who had been seen committing the burglary only moments before the arrest. Concur—Ellerin, J. P., Nardelli, Rubin and Mazzarelli, JJ.